WR-38,198-04
                                                            COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                            Transmitted 9/23/2015 3:50:24 PM
                                                              Accepted 9/23/2015 4:46:03 PM
                                                                              ABEL ACOSTA
           IN THE COURT OF CRIMINAL APPEALS OF           TEXAS                        CLERK
                        IN AUSTIN, TEXAS
                                                                RECEIVED
                                                         COURT OF CRIMINAL APPEALS
                                                                9/23/2015
                                                           ABEL ACOSTA, CLERK
                                         )
EX PARTE JULIUS MURPHY,                  )
                                         )
                                         )   WRIT NO. _ __
           APPLICANT                     )



                  MOTION FOR STAY OF EXECUTION

               JULIUS MURPHY IS SCHEDULED
 TO BE EXECUTED AFTER 6:00PM ON TUESDAY, NOVEMBER 3, 2015.

SARAH CUMMINGS                           CATHERINE E. STETSON
NORTON ROSE FULBRIGHT US LLP                Lead Counsel
2200 Ross Avenue, Suite 3600               pro hac vice application pending
Dallas, TX 75201-7932                    KATHRYN MARSHALL ALI
Tel: 214.855.8000                          pro hac vice application pending
Fax: 214.855.8200                        JACLYNL. DILAURO
Texas Bar No.     24094609                pro hac vice application pending
sarah.cummings@nortonrosefulbright.com   HOGAN LOVELLS US LLP
                                         555 Thirteenth Street NW
                                         Washington, DC 20004
                                         Tel: 202.637.5600
                                         Fax: 202.63 7.5910
                                         cate.stetson@hoganlovells.com

                         Counsel for Julius Murphy
TO THE HONORABLE JUDGES OF THIS COURT:

      Julius Murphy was convicted of capital murder and is facing an imminent

execution date of November 3, 2015. At Murphy's trial, the State relied on the

testimony of two critical fact witnesses: Javarrow Young and Christina Davis.

The District Attorney's Office never disclosed any threats of prosecution or

promises of leniency made to Young or Davis, as Brady v. Maryland, 373 U.S. 83

(1963), and Giglio v. United States, 405 U.S. 150 (1972) require.

      We now know, however, that the District Attorney's office failed to make

the required Brady disclosures regarding threats to Young and Davis that they

would face charges of murder (Young) or conspiracy to commit murder (Davis) if

they declined to testify for the State. Young's sworn statement attests that "the

prosecutor threatened me with a murder charge and said they had enough evidence

on me if I did not testify for them against Julius." Ex. 1 (Young Aff.) ~ 10. And

Davis has similarly, and separately, attested that the prosecutor "told me that if I

did not testify they would charge me with conspiracy to commit murder," and that

she "believed them." Ex. 2 (Davis Aff.) ~ 13. Only after she testified did "the

District Attorneys t[ ell] me for the first time that I would not be charged with any

crime." /d.~ 16.

      This information is squarely within Brady and Giglio. And it is plainly

material, because it would have allowed defense counsel to impeach and

                                           2
undermine the credibility of both of the key fact witnesses who testified against

Murphy. With regard to both witnesses, the District Attorney violated Brady and

Giglio.

      There is more. New evidence has emerged that Javarrow Young also

testified falsely at Murphy's trial, in addition to testifying under an undisclosed

threat of prosecution. Specifically, Young has sworn in an affidavit that he "did

not tell the jury the whole truth" when he testified at Murphy's trial. Ex. 1 (Young

Aff.) ~ 11. The "whole truth" Young withheld from the jury was that another man,

Chris Solomon, murdered the victim: Young now attests that he "never told [the

police] that Chris pulled the trigger." Ex. 1 (Young Aff.) ~ 11. This bombshell

squares with Young's admission to a third-party witness earlier this year that "he

had made a deal and did whatever he had to do to keep himself out of trouble,

including lying during his testimony at Mr. Murphy's trial." Ex. 3 (Hopson

Hancock Aff.) ~ 7. It does not matter whether the State knew or did not know that

Young offered false testimony at Murphy's trial; as the Court of Criminal Appeals

has explained, permitting such false testimony to stand violates a defendant's due-

process rights "notwithstanding the absence of the State's knowledge of the

perjured testimony at the time of trial." Ex parte Chabot, 300 S.W.3d 768, 772

(Tex. Crim. App. 2009).




                                           3
      In light of these new facts and the new legal basis provided by Ex parte

Chabot, it is now clear that Murphy was not convicted on the basis of truthful

testimony. He is entitled to a new trial for this reason as well.

      Murphy's conviction and sentence should be set aside for yet another reason.

In the years since he filed his most recent state habeas application, nationwide

standards of decency have evolved to the point where Texas's death penalty no

longer is constitutional under the Eighth Amendment to the United States

Constitution. Due to its arbitrary application, unduly restrictive conditions of

confinement, and egregious delays attending any execution, imposition of this

ultimate penalty violates the Constitution.

      Mr. Murphy respectfully requests that this Court stay his execution pursuant

to Tex. R. of App. P. 52.10 and authorize further proceedings in the 102nd Judicial

District Court pursuant to Tex. Code Crim. Proc. Art. 11.071 § 5.

                              PRAYER FOR RELIEF

      For the reasons above, and those stated in his Application For Post-

Conviction Writ of Habeas Corpus, Mr. Murphy requests that this Court:

       1. Grant a stay of his execution, scheduled for November 3, 2015;

      2. Enter an order finding that his claims satisfy the requirements of Tex.

      Code Crim. Proc. Art. 11.071 §5(a), and remand these claims for

      proceedings in the District Court; or in the alternative,


                                           4
      3. File and set th is case for ful l briefing on the appl ication of Article 11.071

      § 5 to these proceedings.

Murphy further requests any other rel ief that law or justice may requ ire.




                                                uc
                                               Respectfull y submitted,



                                               SARAH   CUM-;-TN~
                                               NORTON ROSE FULBRIGHT U S LLP
                                               2200 Ross Avenue, Suite 3600
                                               Dallas, TX 7520 1-7932
                                               Tel: 2 14.855 .8000
                                               Fax: 214.855.8200
                                               Texas Bar No. 24094609

                                               CA THERlNE E. STETSON
                                                  pro hac vice application pending
                                               KATHRYN MARSHALL ALI
                                                  pro hac vice application pending
                                               J ACLYN L. DILA URO
                                                  pro hac vice application pending
                                               HOGAN LOYELLS U S LLP
                                               555 Thirteenth Street NW
                                               Washington, DC 20004
                                               Tel: 202.637.5600
                                               Fax: 202.637.5910
                                               cate.stetson@hoganlovells.com

                                               Counsel for Julius Mwphy



                                           5
             CERTIFICATE OF COMPLIANCE WITH RULE 52.10

       Pursuant to Tex. R. App. P. 52.1 O(a), I hereby certify that on September

22nd, 2015, Applicant notified all parties by telephone that a motion for temporary

relief will be filed .
                         CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading, with attached

exhibits, upon opposing counsel, Bowie County District Attorney, Jen·y D.

Rochelle, and Assistant Attorney General of Texas, Jefferson David Clendenin.

      Bowie County District Attorney's Office
      Bowie County Plaza
      60 1 Main Street
      Texarkana, TX 75501

      Jefferson Clendenin
      Assistant Attorney General
      Office of the Attorney General ofTexas
      P.O. Box 12548
      Austin, Texas 78711